DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive.
The Applicant argues with respect to claim 1 on pages 5-7 of the submitted response that the prior art reference of Kurasawa et al (US 2015/0170610 A1) does not teach or disclose a “plurality of patterns lines electrically separated from each other”.
The Examiner respectfully disagrees with this argument. The Examiner will first explain the current claim 1 as related to the Applicant’s drawings. Claim 1 contains the limitation “the sensing cell includes a plurality of pattern lines electrically connected to each other through a connecting pattern arranged at each of a plurality of locations along a length of each of the plurality of pattern lines”. See Applicant’s figures 2 and 3 which shows “electrically connected” by having a connection pattern as shown in EA4. The Claim 1 further contains the limitation “the sensing line includes a plurality of pattern lines electrically separated from each other. See Applicant’s figures 2, 4, and 11 which shows “electrically separated” by not having a connection pattern as shown in EA5. But the sensing line is still shown to be comprise of a plurality of pattern lines PL which is further comprised of unit patterns PU to make the zigzag shape. In light of this 

    PNG
    media_image1.png
    420
    455
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    855
    453
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    865
    431
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    859
    600
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    890
    234
    media_image5.png
    Greyscale


	The Applicant further argues with respect to claims 2-13 on pages 7 and 8 of the submitted response that the claims should be allowable based on the dependency from claim 1. 
	The Examiner respectfully disagrees with this argument. See response to claim 1 above.
The Applicant further argues with respect to claim 3 on page 8 of the submitted response that the prior art reference of Song et al (US 2016/0313827 A1) does not teach or discloses the limitations of claim 3.
The Examiner respectfully disagrees with this argument. Claims 2 and 3 are related to Applicant’s figure 4 in the pattern line is comprised of lines which zigzag. See Figure 3 of Song below. 

    PNG
    media_image6.png
    871
    589
    media_image6.png
    Greyscale

Song show in figure 3 an active region R1 containing cells 22 similar to Applicant’s sensing cells 220 figure 2. Song further shows in figure 3 a peripheral region R2 containing the lead lines 23 connected to the cells of the active region similar to Applicant’s sensing lines 230. Song figure 3 clearly shows three different lead lines 23 that are separated in the peripheral region R2. As figure 3 shows the two different lines comprises points in which are closer together and farther apart. Based on the interpretation the Examiner believes the prior art reference of Song still teaches the limitations of claim 2 and 3.

The Examiner respectfully disagrees with this argument. Claim 14 is related to Applicant’s figures 3 and 4 in the pattern line PL is comprised of pattern units PU (L1-L4 which form the zigzag. Kurasawa clearly teaches in figure 24 that both the sensing cell (A11, A12, A21, A22, A31, A32) and the sensing lines (B11, B21, B12, and B22) are comprised of pattern lines ML1 and ML2 which are further comprised of segments Ua and Ub to form the zigzag shape. Therefore the Examiner believes that Kurasawa still reads on the current claim limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        04/12/2021